Title: To Alexander Hamilton from Thomas Willing, 3 February 1795
From: Willing, Thomas
To: Hamilton, Alexander


Sir,
Bank United States [Philadelphia]February 3rd 1795
The President & Directors of the Bank of the United States acknowledge the receipt of your letter of the 31st. Ulto. & feel with peculiar sensibility the notification of your Resignation; With sincerity they offer their best wishes, that you may be as happy in private, as your administration has rendered you useful, in public life.
They recollect with extreme satisfaction the liberal and enlightened Principles, on which you have conducted the great & various operations of your Department with this Institution; such as tend to cement a connection, which it is their mutual Interest to maintain & which can only be permanent, whilst founded on reciprocal advantage.
It must be to you a source of the most pleasing sensations to reflect on the extensive utility of an Institution, which you had such an essential agency in organizing; which has been strikingly evident, as well in the aid it has afforded to the fiscal Administration as in the important support, it has given to public & private Credit.
They will again recur to the Consideration of the propriety of establishing a Branch in Virginia and if it should appear that the advantages that will result therefrom, will supersede the obstacles & inconveniencies that have hitherto retarded the operation, they will not hesitate in carrying it into prompt Effect; In discussing the subject, the arguments which you have suggested, & which have been derived from experience, will have their due weight, in influencing their Determination.
They anticipate with confidence, in the person who is contemplated by the President as your Successor, the possession of those qualities which will lay claim to every facility & support, which an attention to the Interests of their Constituents, combined with a wish to promote the public service, will enable the President & Directors to afford.

In Behalf of the President and Directors of the Bank of the United States
I have the honor to be Sir most respectfully, yr Obet.

Thos. Willing Prest:
Alexr. Hamilton Esqr

